Title: From Benjamin Franklin to Benjamin Rush, 7 January 1775
From: Franklin, Benjamin
To: Rush, Benjamin


This letter of introduction is the initial appearance in Franklin’s correspondence of a young man who later became important to him, first as his editor and then as Shelburne’s emissary during the peace negotiations of 1782. Benjamin Vaughan (1751–1835) was the eldest son of Samuel Vaughan, a wealthy English merchant with interests in Jamaica. The father was a close friend of Joseph Priestley, had known Franklin for some years, and was a member of the Club of Honest Whigs; he had a penchant for science, the arts, and other worthy causes. Benjamin was born in Jamaica and educated in England. He was at school under Priestley at Warrington and stayed in his house; from there he went to Lincoln’s Inn in 1765, even though he was only fourteen, and three years later to Cambridge, where as a Unitarian he could not formally matriculate. He subsequently studied medicine at Edinburgh, but became neither a lawyer nor a physician; at this time he seems to have been in business with his father. The two had projected a tour of North America. But Samuel abandoned the idea when hostilities broke out, and we have no evidence that the son went by himself.
 
Dear Sir,
London, Jany. 7. 1775.
This will be delivered to you by Mr. Benja. Vaughan, a young Gentleman of most amiable Character, and my particular Friend. His thorough Acquaintance with philosophic Subjects, will make his Conversation agreable to you, as I know yours will be to him; and I expect to have Thanks from both of you, for introducing you to each other’s Acquaintance. My best Wishes attend you, being ever, dear Sir, Your affectionate Friend and most obedient Servant
B Franklin
Dr Rush
 
Addressed: To / Dr Benja Rush / Professor of Chemistry / in the College of / Philadelphia
Notation: B: Franklin  Jany. 7. 1775
